DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.

Response to Amendment
The rejection of claims 1-3, 6-9, 12-15, 18, and 21-22 under 35 U.S.C. 103 as being unpatentable over ZAFIROGLU et al. (US 2006/0068176 A1; as previously cited) in view of SOMMER et al. (US 7,981,357 B2; as previously cited) and QUANTRILLE et al. (US 5,393,599; as previously cited), as cited in the previous office action, has been withdrawn in light of amendment.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over ZAFIROGLU et al. (US 2006/0068176 A1; as previously cited) in view of SOMMER et al. (US 7,981,357 B2; as previoulsycited) and QUANTRILLE et al. (US 2005/0095943 A1; as previously cited) and further in view of SOMMER et al. (US 7,854,813 B2; as cited in IDS; as previously cited), as cited in the previous office action, has been withdrawn of amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, 12-15, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ZAFIROGLU et al. (US 2006/0068176 A1; as previously cited) in view of FUJIWARA et al. (US 2011/0250816 A1; newly added), SOMMER et al. (US 7,981,357 B2; as previously cited) and QUANTRILLE et al. (US 5,393,599; as previously cited).
With respect to claim 1, ZAFIROGLU et al. disclose a method of making a laminate (multilayer composite sheet; abstract), the method comprising the steps of: spunbonding with a spinneret multicomponent, thermoplastic, and endless first filaments of bicomponent core-sheath configuration (…continuous filament multiple component nonwoven web suitable for use as the shrinkable layer; p.5, paragraphs 0043; …multiple component filament as used herein refer to any filament that is composed of at least two distinct polymers…preferably,  multiple-component filament is bicomponent fibers which is made of two distinct polymers and having an eccentric sheath-core or side-by-side bicomponent fiber; p.2-3, paragraph 0025) to make a first nonwoven layer having a predetermined shrinkage capacity or potential extending in a predetermined first direction (shrinkable layer 1; …shrinkable layers that can be used to prepare the multi-layer composite sheets include nonwoven fabric; …the shrinkable layer comprise a fabric using multiple component fibers; one or more of the layers in the multilayer to a spinneret; a variety of thermoplastic polymers may be used to form the component of multiple-component fibers that are capable of developing three-dimensional spiral crimp; p.3, paragraphs 0030-0031; p.5, paragraph 0042; fig. 1a; p.7, paragraph 0053; p.4, paragraph 0036); spunbonding with a spinneret multicomponent, thermoplastic and endless second filaments of bicomponent core-sheath configuration with a thermoplastic forming the sheath of the second filament that is the same as that of the sheath of the first filament (…spirally-crimpable side-by-side bicomponent fibers in the shrinkable layers and gatherable layer is utilized…laterally, eccentric multiple-component fibers comprising two or more synthetic component that differ in their ability to shrink are known in the art; …a variety of thermoplastic polymers may be used to form the components of multiple-component fibers that are capable of developing three-dimensional spiral crimp such as polypropylene/high density polyethylene, …nyon 66/nylon 6, etc.; p. 4, paragraph 0036; …multiple component filament as used herein refer to any filament that is composed of at least two distinct polymers…preferably,  multiple-component filament is bicomponent fibers which is made of two distinct polymers and having an eccentric sheath-core or side-by-side bicomponent fiber; p.2-3, paragraph 0025; …) to make a second nonwoven layer (…nonwoven layer, fabrics and webs include spunbond continuous filament web, etc.; p.2, paragraph 0022; …the gatherable, less shrinking layer should be capable of buckling between the bonds during the shrinking step…materials suitable for use as the gatherable layers include nonwoven webs…the preferred embodiment, the gatherable layer is a nonwoven web; p.6, paragraph 0046; …the gatherable layer can be continuous filament warp of yarn attached to a shrinkable fabric, nonwoven, or film; p9, paragraph 0075; nonwoven web can be prepared by feeding the two or more polymer components as a molten streams from a separate extruders to a spinneret; p.5, paragraph 0042) also having a respective shrinkage capacity or potential that extends in a predetermined second direction and that is smaller than the shrinkage capacity or potential of the first nonwoven layer in the first direction (gatherable layer 2; …the gatherable, less-shrinking layer should be capable of buckling between the bonds during the shrinking steps.  Materials suitable for use as the gatherable layer include nonwoven webs;…spirally-crimpable side-by-side bicomponent fibers in the gatherable layer…the spirally-crimpable gatherable layer is chosen such that it shrinks substantially less in the shrinking step than the spirally-crimpable shrinkable layer so as to generate the desired bulk via gathering of the gatherable layer when the bonded multilayer composite is shrunk; …one or more of the layers in the multi-layer composite sheets include continuous filaments; a variety of thermoplastic polymers may be used to form the component of multiple-component fibers that are capable of developing three-dimensional spiral crimp; p.4, paragraph 0036; p.6, paragraph 0046; p.5, paragraph 0042; p.7, paragraph 0053); thereafter directly juxtaposing one of the first and second layers flatly on the other of the first and second layers (shrinkable layer 1 and gatherable layer 2 being juxtaposed each other; figure 1a); bonding the directly juxtaposed first and second layers together only at bonded regions while leaving an array of unbonded regions distributed over a surface of the two bonded-together nonwoven layers (figure 1a; …shrinkable layer 1 is bonded to gatherable  layer 2 with intermittent bonds 3 spaced apart by a distance d of at least 5mm; p.7, paragraph 0053); and thereafter shrinking the first nonwoven layer so that the second layer bunches in the unbonded regions and is there raised transverse to planes of the  bonded-together layers (…fig. 1b depicts the product after causing the shrinkable layer to shrink.  The spacing d’ between bonds after shrinking is much smaller than spacing d before shrinking d before shrinking…; p.7, paragraph 0053; …after bonding, the shrinkable layer is caused to shrink and the less shrinkable layer forms a gathered buckled layer in the final composite sheet; p.5, paragraph 0038).
Although ZAFIROGLU et al. disclose thermoplastic and endless second filaments of bicomponent core-sheath configuration with a thermoplastic forming the sheath of the second filament that is the same as that of the sheath of the first filament (…spirally-crimpable side-by-side bicomponent fibers in the shrinkable layers and gatherable layer is utilized…laterally, eccentric multiple-component fibers comprising two or more synthetic component that differ in their ability to shrink are known in the art; …a variety of thermoplastic polymers may be used to form the components of multiple-component fibers that are capable of developing three-dimensional spiral crimp such as polypropylene/high density polyethylene, …poly(ethylene terephthalate)/poly(trimethylene terephthalate…etc.; wherein poly(ethylene terephthalate) and its copolymers is a fully extended polyester and/or poly(trimethylene terephthalate) and is copolymers is non-extended polyester.; p. 4, paragraphs 0036-0037; it is silent as to the method comprising the first filament of bicomponent core-sheath configuration having a sheath consisting essentially of polyolefin, polyester copolymer, or polyactide copolymer and a core consisting  essentially of polyester or polyactide; wherein the second filaments of bicomponent core-sheath configuration having a sheath that has the same composition as the sheath of the first filaments and a core consisting essentially of polyolefin, polyester, or polyactide as claimed in claim 1.
Also, it is silent as to the method comprising the steps of cooling and thereafter stretching the first and second filaments; carrying out the cooling and stretching of both the first and second filaments in respective closed systems into which entry of air is excluded except for cooling; passing both the first filaments and the second filaments through respective diffusers and thereby depositing the first and second and second filaments from the diffuser on a collection surface as claimed.
Although ZAFIROGLU et al. disclose the composite sheets in which the shrinkable or gatherable layer is a film useful in end uses such as raincoats, wind jacket, medical devices, etc.  Films used in the composite sheets may be breathable or non-breathable (p.6, paragraph 0048); wherein when elastic gathered multi-layer composite products are desired, the shrinkable layer is selected to obtain the desired stretch properties in the final composite sheet; wherein the stretch properties are desired in the machine direction with minimum stretch in the cross direction and/or two directional stretch properties are desired, i.e. in both the machine direction and the cross-direction, it is silent as to the method wherein a ratio of a maximum tensile strength of the bonded-together layers in a machine direction to a maximum tensile strength of the bonded-together layers in crosswise to the machine direction to 2.5:1 to 1.2:1 as claimed.
FUJIWARA et al. disclose a bulky nonwoven fabric, comprising a fiber layer A containing a spiral crimp fiber and a fiber layer B, wherein the fiber layer B is laminated on at least one surface of the fiber layer A, the spiral crimp fiber of the fiber layer A and the fiber of the fiber layer B are partly entangled and integrated at the interface in a thickness direction of both layers, the fiber layer B exhibits a structure in which the layer is lifted up to the fiber layer B side between individual entangled parts (abstract); wherein the fiber layer B which is spirally crimped weaker than the fiber layer A or is not spirally crimped at a temperature that the fiber layer A is spirally crimped (p.2, paragraph 0035); wherein the spiral crimp fiber contained in the fiber layer A is preferably a conjugate fiber having eccentric sheath-core type cross-sections; preferably contains a fiber obtained by exhibiting spiral crimps on the latent crimpable fiber, preferably a latent crimpable conjugate fiber, more preferably a latent crimpable heat-fusible conjugate fiber (p.3, paragraphs 0039 and 0041).  Examples of the latent crimpable conjugate fiber and/or the latent crimpable heat-fusible conjugate fiber includes a conjugate fiber having eccentric sheath-core type cross section composed of …polyester copolymer and polyethylene terephthalate (PET; polyester) and/or polyactic acid (p.3, paragraphs 0046-0047); wherein the examples of the fiber constituting the fiber layer B includes …various polyester fibers…and various conjugate fibers.  The cross-section of the various conjugate fibers may be any one selected from the group consisting of a …eccentric sheath-core one and a sheath-core type one as long as it have less latent crimpability than the fiber layer A.
The examiner notes here that ZIFIROGLU et al. disclose that sprially-crimpable eccentric biocomponent fiber can be used in both the shrinkable layer and/or in the gatherable layer; wherein the gatherable layer is chosen such that it shrinks substantially less in the shrinking step than shrinkable layer; alternatively, the gatherable layer can be partially or substantially completely activated prior to bonding the gatherable layer to the shrinkable layer.  Thus, one would understood to choose the same composition for both fiber layers as long as the gatherable layer is partially or substantially completely activated prior to bonding the layer the gatherable layer to the layer shrinkable layer.
SOMMER et al. disclose a spunbond web being made by extruding a multiplicity of hot thermoplastic filaments, passing the filaments along an upstream stretch of a path, cooling and stretching the filaments as they move along the upstream stretch of the path, and depositing the cooled and stretched filaments at a downstream end of the upstream stretch on a foraminous belt such that the filaments form a mat thereon (abstract); wherein thermoplastic-resin filaments F are emitted by a multinozzle spinneret 1 and then drop down through a cooling chamber 2 subdivided into an upper section 2a and a lower section 2b centered on a vertical system axis A.  The cooling chamber 2 is followed in the downward flow direction by an intermediate passage 3 in turn followed by a draw-down passage 5 serving as a stretching unit 4.  Underneath the draw-down passage 5 is a deposition device 6 and below the deposition device 6 a substrate 7 onto which the filaments are deposited, here the upper reach of a forminous or mesh conveyor belt moving as shown here from right to left.  The cooling chamber 2 and the intermediate passage 3 as well as in the transition region between cooling chamber 2 and intermediate passage 3 are blocked off from air from the outside except for the supply of the process or cooling air for cooling the filaments F in the cooling chamber.  Preferably, except for the mentioned supply for the process or cooling air, no additional air supply from the outside takes place into the cooling chamber 2, intermediate passage 3 and draw-down passage 5.  This is thus a closed system.  The intermediate passage 3 serves primarily to let the thermal treatment in the stretch 3 set somewhat.  Then in downstream passage the filament F are subjected to powerful concurrent downward stream of air to stretch them.  Downstream of the pull-down passage 5 is a depositing device 6 that in the illustrated embodiment has an upstream diffuser 13 and a downstream diffuser 14.  Between the upstream diffuser 13 and the downstream diffuser 14, an ambient air inlet gap 15 is provided.  Below the depositing device 6 is a continuously moving deposition sieve belt 7 (column 7, lines 6-50; figure 1).
QUANTRILLE et al. disclose elastic fabrics which exhibit low extensibility in the machine direction and have substantial elastic properties in the cross-machine direction.  The fabrics includes an elastic layer and a fibrous layer which are combined together (abstract); wherein the elastic fabric of QUANTRILLE et al. can be readily processed on existing fabric processing and converting equipment without requiring special tension control mechanisms and without substantial harm to the elastic properties of the fabric (column 3, lines 60-64).  Spunbonded webs which are extensible in the CD direction because of high MD filament orientation can be substituted for either of carded webs 12 and 26; wherein the spunbonded webs can be formed having a high degree of filament orientation in the machine direction; wherein the relative velocities of the filament deposition and the forming wire are adjusted so that the resultant spunbonded fabric exhibits a fabric tensile strength ratio of machine direction tensile strength (MD) as compared to the tensile strength of the fabric in the cross machine direction (CD), expressed as MD/CD grams per inch, of at least about 2/1.  Thus, in contrast to typical spunbonding procedures, the spunbonded webs are formed so that the filaments are highly oriented in the machine direction, and are not substantially randomly distributed throughout the web (column 8, lines 57-68 to column 10, lines 1-12).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the composition of sheath-core of the multicomponent filament of the  shrinkable layer and the sheath-core of the gatherable layer of ZAFIROGLU et al. to be the latent crimpable conjugated fiber with eccentric sheath-core type composed of polyester copolymer (sheath) and PET (polyester) (core) for fiber layer A (shrinkable layer in this case) and various conjugate fibers with eccentric sheath-core type (such as polyester copolymer (sheath) and PET(polyester)(core)) for fiber layer B as taught by FUJIWARA et al. as an alternative suitable composition of sheath-core type of shrinkable and gatherable layer used in bulk composite sheet art.
Again, the examiner notes here that ZIFIROGLU et al. disclose that sprially-crimpable eccentric biocomponent fiber can be used in both the shrinkable layer and/or in the gatherable layer; wherein the gatherable layer is chosen such that it shrinks substantially less in the shrinking step than shrinkable layer; alternatively, the gatherable layer can be partially or substantially completely activated prior to bonding the gatherable layer to the shrinkable layer.  Thus, one would understood to choose the same composition for both fiber layers as long as the gatherable layer is partially or substantially completely activated prior to bonding the layer the gatherable layer to the layer shrinkable layer.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the method of making the first and second nonwoven layer via spunbonding with the spinneret multicomponent, thermoplastic, and endless filaments to of ZAFIROGLU et al. with the method of cooling and thereafter stretching the filaments after the thermoplastic resin filaments are emitted by a spinneret; wherein the cooling chamber  is blocked off from air from outside except for the supply of the process or cooling air, thus it is a closed system; wherein cooled and stretched filaments are deposited through the diffuser and onto the deposition belt as taught by SOMMER et al. as a well-known method after the spunbonding of thermoplastic resin filament via spinneret as taught by SOMMER et al.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the spunbonded nonwoven layers being selected to obtain the desired stretch properties of ZAFIROGLU et al. as modified by SOMMER et al. to have the spunbonded nonwoven web having a MD:CD tensile strength ratio of at least about 2:1 as taught by QUANTRILLE et al. to form an elastic nonwoven fabric with extensible in crosswise direction which can be readily processed on existing fabric processing and converting equipment without requiring special tension control mechanisms and without substantial harm to the elastic properties of the fabric as taught by QUANTRIILLE et al. 
One of ordinary skilled in the art would have readily appreciated to recognize that one would understood to provide the maximum tensile strength of the laminate as one’s desired tensile strength in the final composite sheet according to its use of application.  Thus,  it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the final composite maximum tensile strength ratio (MD:CD) of ZAFIROGLU et al. as modified by QUANTRILLE et al. with the ratio of 2: 1 (ratio of 2.5:1 to 1.2:1 as claimed) as one’s desired maximum strength ratio for one’s desired use of application of the nonwoven composite of ZFIROGLU et al. as modified by QUANTRILLE et al. 
With respect to claim 2, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al. disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al, SOMMER et al. and QUANTRILLE et al. disclose  the method wherein the different shrinkable capacities or potentials of the first and second nonwoven layers are set by using different raw materials for the first and second filaments of the first and second nonwoven layers or by different method conditions during manufacture of the first and second filaments for the first and second nonwoven layers or by different filament cross sections of the first and second filaments of the first and second nonwoven layers or by different orientations of the first and second filaments in the first and second nonwoven layers (…the gatherable, less shrinking layer should be capable of buckling between the bonds …materials suitable for use as the gatherable layers include nonwoven webs wherein the fibers are not significantly intertangled or interbonded, knit or etc….nonwoven webs suitable for use as the gatherable layer include bonded and unbonded webs…it may be pre-bonded over part or all of its surface prior to bonding to the shrinkable layer; p.6, paragraph 0046-0047; …the shrinkable layer may be substantially nonbonded nonwoven web of spirally crimpable multiple component fibers….etc.; p.6, paragraph 0043 (see the difference of raw materials and different method conditions, etc. of shrinkable layer and less shrinkable gatherable layer on p.5-6, paragraphs 0043-0047; ZAFIROGLUE et al.).
With respect to claim 3, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al. disclose the method as discussed with respect to claim 1.  
Although, ZAFIROGLU et al. disclose the method wherein the shrinkage capacity of the filaments of the first nonwoven layer in a machine direction is different from the shrinkage capacity of the first  filaments of the first nonwoven layer in a crosswise direction (…the shrinkable layer is preferably capable of shrinking in at least one direction by at least 10%, more preferably by at least 20%, and most preferably by at least 40%; p.2, paragraph 0020), it is silent as to the method wherein the different shrinkage capacity of the first filaments of the first nonwoven layer crosswise to the machine direction forms a ratio of 1:1 to 3:1 as claimed.
One skilled in the art would have readily appreciated to recognize that when one wants to provide shrinkable layer capable of shrinking at least in one direction by 50%, then such shrinkable layer is capable of shrinking in other direction by 50% (1:1 ratio as claimed).
Since it discloses that the shrinkable layer is selected to obtain the desired stretch properties in the final composite sheet and that when stretch properties are desired in the machine direction with minimum stretch in the cross direction, a warp of parallel spirally-crimpable filaments aligned in the machine direction of the composite sheet, when one wants to provide the shrinkable layer capable of shrinking more in machine direction than the cross direction, one can provide the shrinkable layer capable of shrinking in machine direction by more than 50% for example 75% in machine direction and 25% in cross direction (3:1 ratio as claimed)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the shrinkable layer of ZAFIROGLU et al. as modified by QUANTRILLE et al. with shrinkage capacity of the first filament in machine direction to cross direction in the ratio of 1:1 (as claimed) or 3:1 (as claimed) as one’s desired ratio of shrinkage capacity used in one’s desired stretch properties in the final composite sheet.
With respect to claim 6, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method wherein the bonding of the two juxtaposed nonwoven layers is a thermal bonding during which the first filaments of the first nonwoven layer are fused to the second filaments of the second nonwoven layer (…the layers are assembled and bonded together using an intermittent pattern of bonds, for example points or lines, prior to shrinking…the layers are intermittently bonded using thermal or ultrasonic point bonding…thermal pattern-bonding involves applying heat and pressure at discrete spots on the surfaces of the multi-layer composite, for example, by passing the layered structure through a nip formed by a heated patterned calender roll and a smooth roll, or between two patterned rolls.  During thermal point bonding, one or more of the polymeric components in at least one of the layers is partially melted in discrete areas corresponding to raised protuberances on the heated patterned roll to form fusion bond which hold the individual layers together to form a cohesively bonded multi-layer composite sheet; p.6, paragraph 0049; ZAFIROGLU et al.).
With respect to claim 7, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method wherein the bonding of the two joined and juxtaposed nonwoven layers is done with at least one calender (…thermal pattern-bonding involves applying heat and pressure at discrete spots on the surfaces of the multi-layer composite, for example, by passing the layered structure through a nip formed by a heated patterned calender roll and a smooth roll, or between two patterned rolls.; p.6, paragraph 0049; ZAFIROGLU et al.).
With respect to claim 8, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method wherein the shrinking of the first nonwoven layer is effected thermally by exposure to a hot fluid or by contact with a hot surface (…the bonded multi-layer composite can be heat-treated in-line immediately after bonding or the bonded composite fabric can be rolled up and heat treated during later processing (dyeing, finishing, etc., …the bonded multi-layer composite is formed form fibrous layers and is shrunk by heating in a wet-finishing step using hot water or steam, such as during conventional dyeing or finishing processes; p.7, paragraph 0056; ZAFIROGLU et al.).
With respect to claim 9, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.   disclose the method wherein making of the nonwoven layers, bonding of the juxtaposed nonwoven layers, and shrinking of the first nonwoven layer are carried out inline (…the individual layers in the multi-layer composite sheets may be prepared and combined, bonded, and heat treated in-line in a continuous process; p.6, paragraph 0049; ZAFIROGLU et al.).
With respect to claim 12, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method wherein at least one synthetic component on an outer surface of the first filaments of the first nonwoven layer corresponds to a synthetic component on the outer surface of the second filaments of the second nonwoven layer, and a synthetic component on the outer surface of the first filaments of the first nonwoven layer and of the second filaments of the second nonwoven layer is a polyethylene or polypropylene (…a variety of thermoplastic polymers may be used to form the components of multiple-component fibers that are capable of developing three-dimensional spiral crimp.  Examples of thermoplastic resin combinations suitable for forming spirally-crimpable, multiple-component fibers are crystalline polypropylene/high density polyethylene, etc.; p.4, paragraph 0036; ZAFIROGLU et al.).
With respect to claims 13-14, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   Although ZAFIROGLUE et al. disclose the method wherein the filaments are monofilaments; wherein the monofilaments of the first nonwoven layer have a core-sheath configuration; wherein a melting point of the synthetic-resin component of the first filament of the first nonwoven layer is higher than the temperature at which shrinkage of the first nonwoven layer can be activated; wherein the melting point of the sheaths of theses continuous monofilaments is higher than the temperature at which the shrinkage of the first nonwoven layer can be activated as claimed in claim 13 (…ZAFIROGLU et al. disclose the method as discussed with respect to claim 1.  Also, it discloses continuous filament multiple-component nonwoven webs suitable for use as the shrinkable layer comprise multiple-component filaments having latent spiral crimp; wherein the temperature for activating the spiral crimp should be no higher than 20 degree Celsius below the onset of the melting transition temperature of the polymers.  This is done to avoid premature interfiber bonding (p.6, paragraph 0043; ZAFIROGLU et al.), it is silent as to the method wherein the melting point of the synthetic-resin component of the fist filament of the first nonwoven layer is higher on the outer surface of the first filaments of the first nonwoven layer than the temperature at which shrinkage of the first nonwoven can be activated as claimed in claim 13; wherein a temperature at which the shrinkage of the first filaments of the  first nonwoven layer can be activated is at least 5 degree Celsius below a melting point of a synthetic component of the two joined and juxtaposed nonwoven layers that melts at a low temperature or of the nonwoven layer laminate exposed to the shrink activation as claimed in claim 14.
One of ordinary skilled in the art would have readily appreciated to recognize that when the temperature used for activating the core-sheath configuration multicomponent shrinkable nonwoven layer of ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  , one would understood to provide the temperature lower than the melting point of the synthetic resin component of the filament of the shrink layer on the most outer surface of the shrink layer in order to ensure that the temperature used for activating the shrinkage doesn’t melt and/or prevent premature interfiber bonding on the outer surface which effect the temperature at first.  Also, one would understood to provide the temperature for the shrinkage on the shrink layer should be below the melting point of the synthetic component when the nonwoven layer laminate need to be exposed to the shrink activation for the same reason above.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the melting point of the synthetic resin component of the first filaments of the first nonwoven layer of ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. QUANTRILLE et al.  is higher on the outer surface of the first filaments of the first nonwoven layer in order to ensure that the temperature used for activating the shrinkage doesn’t melt and/or prevent premature interfiber bonding on the outer surface which effect the temperature at first.  Also, one of ordinary skilled in the art would have employ the temperature of ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  to provide the temperature for the shrinkage on the shrink layer below the melting point (not more than 20 degrees Celsius below as taught by ZAFIROGLU et al.) of the synthetic component when the nonwoven layer laminate need to be exposed to the shrink activation for the same reason above.
With respect to claim 15, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method further comprising the step of setting an average minimum spacing between the two bonded regions of two joined and juxtaposed nonwoven layers to more than 1mm (…the multi-layer composite sheet are prepared by intermittently bonding one or more shrinkable polymeric layers to one or more gatherable less shrinkable, lightweight polymeric layers suing a highly spaced pattern of bonds, with spacing between adjacent bonds being at least 5mm I at least one direction, preferably in the range of 5mm to about 25mm, etc. (p.5, paragraph 0038; p.7, paragraph 0053; ZAFIROGLU et al.).
With respect to claim 18, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method further comprising the steps of: providing a third nonwoven layer like the first nonwoven layer and of a low shrinkage capacity or potential; and laminating the third nonwoven layer to the first and second nonwoven layers with the second nonwoven layer between the first and third nonwoven layers to form a three-nonwoven layer laminate ( a three-layer composite sheet comprising shrinkable layer 11 and two gatherable fibrous layers 10 and 12, one on each side of the shrinkable layer; fig. 2a.  The layers are intermittently bonded with bonds 13, with a bond spacing d.  The three-layer composite sheet after the shrinkable layer has been caused to shrink depicts in fig. 2b; p.7, paragraph 0054; ZAFIROGLU et al.).
With respect to claim 21, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method further comprising the steps of: spunbonding thermoplastic and endless filaments to make a third nonwoven layer (…nonwoven layer, fabrics and webs include spunbond continuous filament web, etc.; p.2, paragraph 0022; …the gatherable, less shrinking layer should be capable of buckling between the bonds during the shrinking step…materials suitable for use as the gatherable layers include nonwoven webs…the preferred embodiment, the gatherable layer is a nonwoven web; p.6, paragraph 0046; …the gatherable layer can be continuous filament warp of yarn attached to a shrinkable fabric, nonwoven, or film; p9, paragraph 0075; ZAFIROGLU et al.) also lying generally in a respective plane and having a respective shrinkage capacity or potential and that is generally the same as the shrinkable capacity or potential of the second nonwoven layer, the first layer having a pair of opposite faces to one of which the first layer is directly bonded; and directly juxtaposing the third layer flatly to the other face of the first layer, both the second and third layer being shrink to bunch on the respective faces of the first layer ( a three-layer composite sheet comprising shrinkable layer 11 and two gatherable fibrous layers 10 and 12, one on each side of the shrinkable layer; fig. 2a.  The layers are intermittently bonded with bonds 13, with a bond spacing d; paragraph 0054; ZAFIROGLU et al.).
With respect to claim 22, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   ZAFIROGLUE et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method wherein the layers are all heated to shrink at least the first layer (…the three-layer composite sheet after the shrinkable layer has been caused to shrink depicts in fig. 2b; p.7, paragraph 0054; ZAFIROGLU et al.) (…the bonded multi-layer composite is formed form fibrous layers and is shrunk by heating in a wet-finishing step; p.7, paragraph 0056; ZAFIROGLU et al.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ZAFIROGLU et al. (US 2006/0068176 A1; as previously cited) in view of FUJIWARA et al. (US 2011/0250816 A1; newly added), SOMMER et al. (US 7,981,357 B2; as previoulsycited) and QUANTRILLE et al. (US 2005/0095943 A1; as previously cited) and further in view of SOMMER et al. (US 7,854,813 B2; as cited in IDS; as previously cited).
With respect to claim 16, ZAFIROGLU et al. as modified by FUJIWARA et al., SOMMER et al. and QUANTRILLE et al.  disclose the method as discussed with respect to claim 1.   Although ZAFIROGLU et al. disclose the overall thickness of the product, including the one or more gathered/buckled layers is at least about 3mm, preferably in the range of about 3mm to 30mm, more preferably between about 6mm to 30mm (p.6, paragraph 046), it is silent as to the method further comprising the step of setting a thickness of the two joined and juxtaposed nonwoven layers to less than 2mm.
SOMMER et al. (‘813) disclose that many different kinds of wiping cloths are commercially available, such types are made of paper or nonwoven fabrics and are often used as damp wiping clothes (column 1, lines 14-30); wherein a nonwoven fabric that is made up of at least one unidirectional stretched spunbond.  Three-dimensionally structured fiber fabrics are conventional; wherein the three-dimensionally structured combination of endless fiber layers and staple fiber layers are thermally bonded together in the form of a regular pattern.  The development of the three-dimensional structure occurs by using fiber layers with a different shrinkage capacity (column 1, lines 54-65); wherein the examples of such laminates are fiber fabrics of at least one or two nonwoven fabrics, for example made of polypropylene (“PP”).  Theses developed raised areas in the third dimension after lamination, due to shrinkage (column 2, lines 1-5).  The present invention relates to a three-dimensionally structured, voluminous, and bulky fiber fabric, with a high fluid absorption capacity, a thickness of at least 0.8mm, e.g. at least 1mm, e.g., 1 to 5mm (column 2, lines 28-35).
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to provide one’s desired optimum thickness of nonwoven laminate depends on one’s desired use of its application.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the thickness of nonwoven layer laminate of 3mm or more to be used in garment/medical device application of ZAFIROGLU et al. as modified by SOMMER et al. (‘357) and QUANTRILLE et al.  with the thickness of nonwoven layer laminate of e.g. 0.8mm or 1mm (less than 2mm as claimed)) as taught by SOMMER et al. (‘813) as one’s desired optimum thickness of nonwoven laminate to use in one’s desired use of its application such as e.g. wiping cloth in medical field.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to argument on p. 14-15 of remark that the reference ZIFIROGLU et al. fails to disclose newly added limitation in claim 1  ‘wherein the first filament of bicomponent core-sheath configuration having a sheath consisting essentially of polyolefin, polyester copolymer, or polyactide copolymer and a core consisting  essentially of polyester or polyactide; wherein the second filaments of bicomponent core-sheath configuration having a sheath that has the same composition as the sheath of the first filaments and a core consisting essentially of polyolefin, polyester, or polyactide’, the examiner notes here that newly cited reference, FUJIWARA et al. disclose a bulky nonwoven fabric, comprising a fiber layer A containing a spiral crimp fiber and a fiber layer B, wherein the fiber layer B is laminated on at least one surface of the fiber layer A, the spiral crimp fiber of the fiber layer A and the fiber of the fiber layer B are partly entangled and integrated at the interface in a thickness direction of both layers, the fiber layer B exhibits a structure in which the layer is lifted up to the fiber layer B side between individual entangled parts (abstract); wherein the fiber layer B which is spirally crimped weaker than the fiber layer A or is not spirally crimped at a temperature that the fiber layer A is spirally crimped (p.2, paragraph 0035); wherein the spiral crimp fiber contained in the fiber layer A is preferably a conjugate fiber having eccentric sheath-core type cross-sections; preferably contains a fiber obtained by exhibiting spiral crimps on the latent crimpable fiber, preferably a latent crimpable conjugate fiber, more preferably a latent crimpable heat-fusible conjugate fiber (p.3, paragraphs 0039 and 0041).  Examples of the latent crimpable conjugate fiber and/or the latent crimpable heat-fusible conjugate fiber includes a conjugate fiber having eccentric sheath-core type cross section composed of …polyester copolymer and polyethylene terephthalate (PET; polyester) and/or polyactic acid (p.3, paragraphs 0046-0047); wherein the examples of the fiber constituting the fiber layer B includes …various polyester fibers…and various conjugate fibers.  The cross-section of the various conjugate fibers may be any one selected from the group consisting of a …eccentric sheath-core one and a sheath-core type one as long as it have less latent crimpability than the fiber layer A.
The examiner notes here that ZIFIROGLU et al. disclose that sprially-crimpable eccentric biocomponent fiber can be used in both the shrinkable layer and/or in the gatherable layer; wherein the gatherable layer is chosen such that it shrinks substantially less in the shrinking step than shrinkable layer; alternatively, the gatherable layer can be partially or substantially completely activated prior to bonding the gatherable layer to the shrinkable layer.  Thus, one would understood to choose the same composition for both fiber layers as long as the gatherable layer is partially or substantially completely activated prior to bonding the layer the gatherable layer to the layer shrinkable layer.

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the composition of sheath-core of the multicomponent filament of the  shrinkable layer and the sheath-core of the gatherable layer of ZAFIROGLU et al. to be the latent crimpable conjugated fiber with eccentric sheath-core type composed of polyester copolymer (sheath) and PET (polyester) (core) for fiber layer A (shrinkable layer in this case) and various conjugate fibers with eccentric sheath-core type (such as polyester copolymer (sheath) and PET(polyester)(core)) for fiber layer B as taught by FUJIWARA et al. as an alternative suitable composition of sheath-core type of shrinkable and gatherable layer used in bulk composite sheet art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
3/15/2021